Title: To John Adams from Edmund Rogers, 20 November 1823
From: Rogers, Edmund
To: Adams, John


				
					Sir—
					New London Novr 20th. 1823
				
				Knowing the interest you take in every improvement of a national character however humble the subject may be, deeming nothing beneath your notice which may tend to promote economy, encourage industry, or add to the independence of our Country—I have presumed to ask your acceptance of the Box herewith, containing a small sample of my domestic Coffee. The dearness of the foreign Coffee, has induced me to divote much time to prepare a cheap, wholesome and pleasant substitute purely of domestic growth. I flatter myself I have attained my wishes—and have received flattering testimonials of my Success from many of the most distinguished Gentlemen of the Country—some of which you will find in the inclosed hand Bill. Should I be so fortunate as to gain your distinguished approbation, it would I have no doubt, be of great service in introducing it, to our fellow citizens and save great expence to the nation, and highly gratify him who has the honor, with ardent wishes for your health and happiness to subscribe himself / Your most Obedt. and / very Hbl. Servt.
				
					Edmund Rogers.
				
				
					P.S. This Coffee is afforded at 8 cents pr pound by the quantity. Directions for using will be found in the hand Bill.
				
			